
	
		II
		111th CONGRESS
		1st Session
		S. 1699
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2009
			Mr. Reed (for himself,
			 Mr. Kerry, Mr.
			 Kohl, Mr. Durbin,
			 Mr. Schumer, Mr. Lautenberg, Mr.
			 Brown, Mr. Casey,
			 Mr. Whitehouse, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Supplemental Appropriations Act, 2008 to
		  provide for the temporary availability of certain additional emergency
		  unemployment compensation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Compensation Extension
			 Act of 2009.
		2.Additional
			 emergency unemployment compensation
			(a)In
			 generalSection 4002 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended by adding at the end the following:
				
					(d)Further
				additional emergency unemployment compensation
						(1)In
				generalIf, at the time that
				the amount added to an individual’s account under subsection (c)(1)
				(hereinafter additional emergency unemployment compensation) is
				exhausted or at any time thereafter, such individual’s State is in an extended
				benefit period (as determined under paragraph (2)), such account shall be
				further augmented by an amount (hereinafter further additional emergency
				unemployment compensation) equal to the lesser of—
							(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law;
				or
							(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
							(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if such a period
				would then be in effect for such State under the Federal-State Extended
				Unemployment Compensation Act of 1970 if—
							(A)section 203(d) of
				such Act—
								(i)were applied by
				substituting 6 for 5 each place it appears;
				and
								(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
								(B)section 203(f) of
				such Act were applied to such State—
								(i)regardless of
				whether or not the State had by law provided for its application;
								(ii)by substituting
				8.5 for 6.5 in paragraph (1)(A)(i) thereof;
				and
								(iii)as if it did not
				include the requirement under paragraph (1)(A)(ii) thereof.
								(3)Coordination
				ruleNotwithstanding an
				election under section 4001(e) by a State to provide for the payment of
				emergency unemployment compensation prior to extended compensation, such State
				may pay extended compensation to an otherwise eligible individual prior to any
				further additional emergency unemployment compensation, if such individual
				claimed extended compensation for at least 1 week of unemployment after the
				exhaustion of additional emergency unemployment compensation.
						(4)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
						.
			(b)Conforming
			 amendment to non-Augmentation ruleSection 4007(b)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 then section 4002(c) and inserting then subsections (c)
			 and (d) of section 4002; and
				(2)by striking
			 paragraph (2) of such section) and inserting paragraph
			 (2) of such subsection (c) or (d) (as the case may be)).
				(c)Transfer of
			 fundsSection 4004(e)(1) of the Supplemental Appropriations Act,
			 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking
			 Act; and inserting Act and the
			 Unemployment Compensation Extension Act of
			 2009;.
			(d)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Supplemental Appropriations Act, 2008, except
			 that no amount shall be payable by virtue of such amendments with respect to
			 any week of unemployment commencing before the date of the enactment of this
			 Act.
			3.0.2 Percent FUTA
			 surtax
			(a)In
			 generalSection 3301 of the
			 Internal Revenue Code of 1986 (relating to rate of tax) is amended—
				(1)by striking
			 through 2009 in paragraph (1) and inserting through
			 2010, and
				(2)by striking
			 calendar year 2010 in paragraph (2) and inserting
			 calendar year 2011.
				(b)Effective
			 DateThe amendments made by this section shall apply to wages
			 paid after December 31, 2009.
			4.Reporting of
			 first day of earnings to directory of new hires
			(a)In
			 generalSection 453A(b)(1)(A)
			 of the Social Security Act (42 U.S.C. 653a(b)(1)(A)) is amended by inserting
			 the date services for remuneration were first performed by the
			 employee, after of the employee,.
			(b)Reporting format
			 and methodSection 453A(c) of the Social Security Act (42 U.S.C.
			 653a(c)) is amended by inserting , to the extent practicable,
			 after Each report required by subsection (b) shall.
			(c)Effective
			 date
				(1)In
			 generalSubject to paragraph
			 (2), the amendments made by this section shall take effect six months after the
			 date of enactment of this Act.
				(2)Compliance
			 transition periodIf the Secretary of Health and Human Services
			 determines that State legislation (other than legislation appropriating funds)
			 is required in order for a State plan under part D of title IV of the Social
			 Security Act to meet the additional requirements imposed by the amendment made
			 by subsection (a), the plan shall not be regarded as failing to meet such
			 requirements before the first day of the second calendar quarter beginning
			 after the close of the first regular session of the State legislature that
			 begins after the effective date of such amendment. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
				5.Collection in all
			 States of unemployment compensation due to fraud
			(a)In
			 generalSubsection (f) of
			 section 6402 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (3) and redesignating paragraphs (4) through (8) as paragraphs (3)
			 through (7), respectively.
			(b)Effective
			 dateThe amendment made by this section shall apply to refunds
			 payable on or after the date of the enactment of this Act.
			
